DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7, 9-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lenses including a light incident surface, a light emitting surface, and a first reflecting surface and a second reflecting surface disposed on two sides of the light incident surface, and wherein: light that enters the lens from the light incident surface at least having a first part which is reflected by the second reflecting surface and then directly emits from the light emitting surface, and a second part which is reflected to the second reflecting surface by the first reflecting surface then reflected by the second reflecting surface and then emits from the light emitting surface, wherein the light emitting surface is provided with zigzag structures, wherein the zigzag structures are disposed on the light emitting surface and are arranged along a direction of the lens, wherein a wall surface of the lens comprises a first connecting surface, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lens as described above wherein a plurality of continuously arranged zigzag structures are disposed on the light emitting surface and are arrange along an extension direction of the lens, and wherein the first connecting surface connects the first reflecting surface with the light emitting surface, and wherein a first lug is provided on the first connecting surface along an extension direction of the lens.

Claims 2-5, 7, 9-12 and 14-16 are allowed for being dependent on the allowed claim 1. 

With regard to claim 17, while illuminating devices having a base, a first light source component and a second light source component that are both fixed on the base, a first light distribution element disposed above the first light source component, a second light distribution element disposed above the second light source component, and a mounting cover connected with the base, wherein the second light distribution element comprises at least one section of a lens, wherein the lens comprises a light incident surface, a light emitting surface, and a first reflecting surface and a second reflecting surface disposed on two sides of the light incident surface, wherein: light that enters the lens from the light incident surface at least comprises: 
a first part which is reflected by the second reflecting surface and then directly emits from the light emitting surface, and a second part which is reflected to the second reflecting surface by the first reflecting surface then reflected by the second reflecting surface and then emits from the light emitting surface; and an area covered by emergent light of the second light source component after light distribution and an area covered by emergent light of the first light source component after light distribution are different areas, wherein the light emitting surface is provided with zigzag structures, wherein the zigzag structures are disposed on the light emitting surface and are arranged along a direction of the lens, wherein a wall surface of the lens comprises a first connecting surface, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:


Claims 18-19 are allowed for being dependent on the allowed claim 17. 

With regard to claim 20, while methods of utilizing a lens, including providing a light incident surface and a light emitting surface; and disposing a first reflecting surface and a second reflecting surface on two sides of the light incident surface; and when light enters the lens from the light incident surface, reflecting a first part of the light by the second reflecting surface and then directly emitting from the light emitting surface, and reflecting a second part of the light to the second reflecting surface by the first reflecting surface then by the second reflecting surface and then emitting from the light emitting surface, wherein the light emitting surface is provided with zigzag structures, wherein the zigzag structures are disposed on the light emitting surface and are arranged along a direction of the lens, wherein a wall surface of the lens comprises a first connecting surface, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The method as described above wherein a plurality of continuously arranged zigzag structures are disposed on the light emitting surface and are arrange along an extension direction of the lens, and wherein the first connecting surface connects the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875